            Case 1:20-cv-06539-JMF Document 75 Filed 09/18/20 Page 1 of 3




             18, 2020




                                                            ,
                          20



                                                     4, 2020,          , (“Order”) directing
the Office of the Comptroller of the Currency (“OCC” of “Agency”
                            whether Citibank, N.A. (“Citibank” or “Bank”
           with the defendants’ Request for Production 1(i)
(“Litigation”)
         ,
issue                   The OCC objects to Citibank’s compliance with


                                                                             1
                                                     3
                                                                                        2




                                                                , and the Sec’y of the Bd. of

1
2



        §
          Case 1:20-cv-06539-JMF Document 75 Filed 09/18/20 Page 2 of 3




                                                     630, 633–34 (D.C. Cir. 1992)




                    .

           S
(holding that “the bank examination privilege is a qualified privilege that protects

essential to the effective supervision of banks”).



                                                                         with an “open and
forthcoming” response that included privileged bank material. From the OCC’s perspective,




                              fe harbor to foster the “
supervision of banks.”            ,                    280.


                                                              “

                                    ”                            HSBC N. Am. Holdings
               11       6189 DLC , 2014 WL 1909446, at *4 (S.D.N.Y. May 13, 2014)
                                        Chase                         , 279

                                                                                    197 ,



                                    “            ”
                                                                  …”



               ,                         ,“
         ” and “                                                          ’
                        ”).

                                                       2
           Case 1:20-cv-06539-JMF Document 75 Filed 09/18/20 Page 3 of 3




                                                                              .3
                                                          ion privilege and not require Citibank’s
                                                    .                                  ,

documents have “marginal relevance to the litigation” and “the focus of the legal claims . . . is
not on the legality or legitimacy of the conduct of our government”).




The Court received this letter by email. Per the Court's Order of September 15, 2020, see ECF No. 65,
Defendants shall file any response (in the form of a single letter responding to this, the FDIC letter,
and any other objections filed) by September 21, 2020 (and shall simultaneously serve it electronically
on Mr. Taylor). Citibank shall not produce any of the materials at issue until the Court orders
otherwise. SO ORDERED.




                                                                       September 18, 2020




3
  The defendants’ other discovery requests seek
information relevant to the Bank’s claims and the defendants’ defenses without revealing privileged supervisory
                       Defendants’ Motion to Compel, ECF No. 63, Exh. A. The Bank’s books and records



                                                         3
